On January 7, 1935, this Court affirmed the order herein appealed from, which was an order appointing a Receiver. It has recently been held that a Chancellor's findings regarding the propriety of a receivership for trust property will not ordinarily be disturbed. Douglas Properties v. Stix, 118 Fla. 354, 159 So.2d Rep. 1. This rule is especially applicable to a case like this one wherein the Chancellor has been satisfied after a full hearing *Page 484 
that the interests and activities of a Trustee in possession are so antagonistic, adverse and in conflict with the interests of the beneficiaries of the trust that a neutral Receiver should be ordered to take charge of and manage the trustpendente lite. See: Pyle v. Pyle, 199 N.Y. 538,92 N.E. Rep. 1099. The mere appointment of a Receiver would not defeat the claim of Trustee for declaration of a lien on the trust properties for advances nor the granting of authority to sell the property, if that be found warranted.
In the present case the Court specifically found as follows:
"It appearing to the Court that the defendant herein has instituted his suit in this Court to foreclose his alleged lien, for advances against the trust property involved in this cause, the record title of which is in the name of the defendant, as Trustee, and it appearing further that the interests of the defendant, as Trustee, are in conflict with and inconsistent with the interests of the beneficiaries of the trust, and that there should be someone, other than the present Trustee, to represent all of the beneficiaries of this trust, in the suit instituted by the Trustee seeking to foreclose his alleged lien for advances to said trust, and it further appearing that the State, county and municipal taxes for several years assessed and levied against the property covered by said trust have remained unpaid, and it further appearing that the trust property is in grave and immediate danger of being lost to the beneficiaries; and it further appearing that a notice of Lis Pendens has been filed and recorded against the trust property, by the defendant, as Trustee, in his suit for the foreclosure of his alleged lien for advances, * * *
"It is further ORDERED, ADJUDGED AND DECREED That C. L. Clements be, and he is hereby appointed Receiver *Page 485 
herein with all the powers and charged with all the duties in such cases made and provided, and to take charge of the property and collect such rents, issues and profits as may be due or become due arising therefrom, etc."
We hold the Chancellor's finding to be sustained by the record and entirely sanctioned by the law as applicable to the situation thus found to exist.
Rehearing denied.
WHITFIELD, C. J., and ELLIS, TERRELL, BUFORD and DAVIS, J. J., concur.
BROWN, J., dissents.